             Case 3:20-cv-01357-JSC Document 45-1 Filed 12/30/20 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13    DACARI SPIERS,                                    Case No. 20-CV-01357-JSC

14           Plaintiffs,                                DECLARATION IN SUPPORT OF THE
                                                        ADMINISTRATIVE MOTION TO SET ASIDE
15           vs.                                        OR DENY PLAINTIFF’S MOTION TO
                                                        COMPEL
16    CITY AND COUNTY OF SAN
      FRANCISCO; AND DOES 1-50
17    INDIVIDUALLY AND IN OFFICIAL
      CAPACITIES AS POLICE OFFICERS FOR
18    THE CITY AND COUNTY OF SAN
      FRANCISCO, INCLUSIVE,
19
             Defendants.
20

21

22

23                             DECLARATION OF RAYMOND R. ROLLAN

24          I, Raymond R. Rollan, declare as follows:

25          1.      I am a Deputy City Attorney in the Office of the City Attorney for the City and County

26   of San Francisco ("Defendant"). I am the Deputy City Attorney assigned to the above-captioned

27   matter. I have personal knowledge of the contents of this declaration, except where indicated

28   otherwise, and I could and would testify competently thereto if called upon to do so.
      DECLARATION                                        1                          n:\lit\li2020\200798\01503205.docx
      CASE NO. 20-CV-01357-JSC
                Case 3:20-cv-01357-JSC Document 45-1 Filed 12/30/20 Page 2 of 2




 1           2.        On December 30, 2020, I sent e-mail correspondence to Plaintiff’s counsel informing

 2   them of the Court’s Standing Order requiring that the parties prepare a joint discovery letter brief

 3   should a discovery dispute arise. In that correspondence, I stated that should Plaintiff decide to

 4   withdraw his pending motion to compel, Defendant will meet and confer regarding the submission of a

 5   joint discovery letter brief. As of the filing of this administrative motion, Defendant has not received a

 6   response. Attached as Exhibit A is a true and correct copy of the December 30, 2020 correspondence

 7   to Plaintiff’s counsel.

 8              I declare under penalty of perjury of the laws of California that the aforementioned is true and

 9   correct.

10           Executed at San Francisco, California on this 30th day of December, 2020.

11
                                                     _____Raymond R. Rollan________
12                                                         RAYMOND R. ROLLAN
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      DECLARATION                                            2                          n:\lit\li2020\200798\01503205.docx
      CASE NO. 20-CV-01357-JSC
